DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed June 14, 2022 claim 1 has been amended, claim 21 is new and claims 3 through 6 were cancelled. Claims 2 and 7 through 20 were previously withdrawn. Claims 1, 2 and 7 through 21 are currently pending.

Response to Arguments
Applicant’s arguments, filed June 14, 2022, with respect to the rejection(s) of claim(s) 1 and 3-6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims. Though the amendments to the claims have overcome the prior art rejection of the claims the new amendments are rejected under 112(b) for being indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim requires using a heat source to cure metal powder and it is not clear how metal powder can be cured. It is suggested that the limitation “melting and curing the powder by using a heat source to form a solidified metal layer” in step 3) of claim 1 be amended to recite “melting and then solidifying to form a solidified metal layer”. Is it suggested that the limitation “melting and curing the powder by using the heat source to form a solidified metal-ceramic sphere complex layer” in step 4) of claim 1 be amended to recite “melting and then solidifying to form a solidified metal-ceramic sphere complex layer”.
The term “enhanced dielectric contract, heat conductivity, compressive and impact strength” in claim 1 is a relative term which renders the claim indefinite. The term “enhanced dielectric contract, heat conductivity, compressive and impact strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it is not clear what values the “dielectric contract, heat conductivity, compressive and impact strength” have to have in order to be considered “enhanced”.
Claim 1 is indefinite because the claim requires that “a material of the hollow ceramic spheres comprises SiO2, corundum (Al2O3), mullite and a mixture of corundum and glass” and it is not clear how a single material can comprise all of these compounds. It is suggested that this limitation be amended to recite “the hollow ceramic spheres comprise SiO2 hollow spheres, corundum (Al2O3) hollow spheres, mullite hollow spheres and hollow spheres comprising a mixture of corundum and glass” since, based on applicant’s arguments, it appears that this limitation is attempting to require that hollow ceramic spheres made from all of these compounds are used in the claimed process.

Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Walker (U.S. Patent Publication No. 2017/0274456) teaches a process of 3D printing an impact-resistant gradient complex part using hollow ceramic spheres and metal powder in the form of aluminum powder. However, Walker did not fairly teach or suggest that the hollow ceramic spheres were SiO2 hollow spheres, corundum (Al2O3) hollow spheres, mullite hollow spheres and hollow spheres comprising a mixture of corundum and glass and that the metal powder was aluminum powder and titanium powder.

Conclusion
	Claims 1 and 21 have been rejected. Claims 2 and 7 through 20 are withdrawn. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712